UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1453



In Re:   RONALD WADE COWAN,

                  Debtor.

-------------------------

TODD S. HOWARD,

                  Plaintiff – Appellant,

           v.

R. CLINTON STACKHOUSE,

                  Defendant - Appellee.




                               No. 08-1454


TODD S. HOWARD,

                  Plaintiff,

           and

RONALD WADE COWAN,

                  Debtor – Appellant,

           v.

R. CLINTON STACKHOUSE,

                  Defendant - Appellee.
Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00525-RBS-FBS; BK-04-70278-DHA)


Submitted:   March 17, 2009             Decided:    March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd S. Howard, Ronald Wade Cowan,     Appellants    Pro   Se.    R.
Clinton Stackhouse, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Todd S. Howard and Ronald Wade Cowan appeal from the

district       court’s      order      upholding      the    bankruptcy      court’s

authorization        of    the    bankruptcy    trustee      to    sell   two     radio

stations owned by Ronald Cowan’s bankruptcy estate.                          Because

that    sale    has       been    completed     and   the    proceeds      partially

distributed, these appeals are moot.                   See In re Stadium Mgt.

Corp., 895 F.2d 845, 847 (1st Cir. 1990) (“Absent a stay, the

court must dismiss a pending appeal as moot because the court

has    no   remedy    that       it   can   fashion   even    if    it    would   have

determined the issues differently.”).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                            3